—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 14, 1997, which denied his motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiff’s motion is granted.
In moving for partial summary judgment, the plaintiff established that the defendant, after bringing his vehicle to a stop at a stop sign at the intersection of East 10th Street and Avenue L in Brooklyn, proceeded into the intersection and collided with the plaintiff’s oncoming vehicle, which had the right of way. The plaintiff thus demonstrated a prima facie entitlement to judgment as a matter of law (see, Vehicle and Traffic Law § 1142 [a]; Bolta v Lohan, 242 AD2d 356; Maxwell v Land-Saunders, 233 AD2d 303). The defendant’s evidence in opposition to the motion was insufficient to raise a triable issue of fact (see, Bolta v Lohan, supra; Maxwell v Land-Saunders, supra; Dellavecchia v Zorros, 231 AD2d 549; Wilke v Price, 221 AD2d 846), and the Supreme Court erred in denying the *567plaintiffs motion (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.